908 F.2d 966Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,andDavid W. Titus;  Arthur Williams, Sr., Plaintiffs,v.Aaron J. JOHNSON;  Joseph L. Hamilton;  Nathan A. Rice;Earl D. Beshears;  T.C. Bennett;  Lafayette Hall;  Mary LouVolivia;  Attorney General of the State of North Carolina;Preston Bunch;  Johnny Taylor, Defendants-Appellees.
No. 89-6813.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 20, 1990.Decided:  June 26, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (C/A No. 87-194-CRT).
Edward A. Ganey, Jr., appellant pro se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Edward A. Ganey, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ganey v. Johnson, CA-87-194-CRT (E.D.N.C. Sept. 5, 1989).  We deny the motion for stay and the motion for appointment of counsel.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED